DETAILED ACTION
Claims 1 – 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S Patent 9,244,516 B2 and claims 1 – 20 of U.S Patent 10,031,716 and claims 1- 17 of U.S Patent 10,871,938 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving in response to receiving the packet, the first device transitions from standby to active mode and forwards the packet to a second device to cause the second device to wake up to process the received packet.

Instant Application 17/129,235
US Patent 9,244,516 B2
1. A first playback device comprising: a communications interface; one or more processors; an audio amplifier; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the one or more processors such that the first playback device is configured to: receive, while the audio amplifier is in a first mode, a first packet via the communications interface, wherein the audio amplifier consumes less power in the first mode than the audio amplifier consumes in an second mode; after receiving the first packet, cause the first playback device to exit the first mode and enter the second mode, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to cause the first playback device to enter the second mode comprise program instructions that are executable by the one or more processors such that the first playback device is configured to enable the audio amplifier of the first playback device; while the first playback device is in the second mode, (i) receive, via the communications interface, an audio stream comprising audio content; (ii) forward, via the communications interface, the audio content to a second playback device; and (iii) play back, via the audio amplifier, the audio content in synchrony with the second playback device; cease forwarding the audio content to the second playback device; and after the cessation of forwarding the audio content to the second playback device, cause the first playback device to exit the second mode and enter the first mode.
1. A first playback device comprising: one or more processors; tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the playback device to perform a method comprising: receiving, while the first media playback device is in a standby mode in which an audio stage of the first media playback device is disabled, a first wake-up packet that includes a first payload that is associated with a MAC broadcast address; in response to receiving the first wake-up packet, (i) exiting the standby mode, and entering an active mode, wherein entering the active mode comprises enabling the audio stage such that an amplifier component of the audio stage is configured to produce amplified audio signals, and (ii) broadcasting a second wake-up packet that includes a second payload that is associated with the MAC broadcast address to cause one or more additional playback devices to enter the active mode; after receiving the first wake-up packet, determining whether the first media playback device is forwarding playback packets to a second media playback device; and when the first media playback device is not forwarding playback packets to the second media playback device, exiting the active mode and entering the standby mode.
Instant Application 17/129,235
US Patent 10,031,716
1. A first playback device comprising: a communications interface; one or more processors; an audio amplifier; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the one or more processors such that the first playback device is configured to: receive, while the audio amplifier is in a first mode, a first packet via the communications interface, wherein the audio amplifier consumes less power in the first mode than the audio amplifier consumes in an second mode; after receiving the first packet, cause the first playback device to exit the first mode and enter the second mode, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to cause the first playback device to enter the second mode comprise program instructions that are executable by the one or more processors such that the first playback device is configured to enable the audio amplifier of the first playback device; while the first playback device is in the second mode, (i) receive, via the communications interface, an audio stream comprising audio content; (ii) forward, via the communications interface, the audio content to a second playback device; and (iii) play back, via the audio amplifier, the audio content in synchrony with the second playback device; cease forwarding the audio content to the second playback device; and after the cessation of forwarding the audio content to the second playback device, cause the first playback device to exit the second mode and enter the first mode.
1. A first playback device comprising: a network interface; one or more processors; and tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the first playback device to perform a method comprising: maintaining a list of one or more unicast MAC addresses indicating one or more respective second playback devices, wherein the first playback device is configured to network proxy for the one or more second playback devices indicated in the list; while one or more components of the first playback device are disabled, receiving, via the network interface, a data packet that comprises a payload representing a given unicast MAC address that corresponds to a network interface of a particular second playback device; determining that the first playback device is configured to network proxy for the particular second playback device, wherein determining that the first playback device is configured to network proxy for the particular second playback device comprises identifying the given unicast MAC address in the list of one or more unicast MAC addresses; and in response to receiving the data packet that comprises the payload representing the given unicast MAC address that corresponds to the network interface of the particular second playback device and determining that the first playback device is configured to network proxy for the particular second playback device, enabling at least one of the one or more components of the first playback device.
Instant Application 17/129,235
US Patent 10,871,938 B2
1. A first playback device comprising: a communications interface; one or more processors; an audio amplifier; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the one or more processors such that the first playback device is configured to: receive, while the audio amplifier is in a first mode, a first packet via the communications interface, wherein the audio amplifier consumes less power in the first mode than the audio amplifier consumes in an second mode; after receiving the first packet, cause the first playback device to exit the first mode and enter the second mode, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to cause the first playback device to enter the second mode comprise program instructions that are executable by the one or more processors such that the first playback device is configured to enable the audio amplifier of the first playback device; while the first playback device is in the second mode, (i) receive, via the communications interface, an audio stream comprising audio content; (ii) forward, via the communications interface, the audio content to a second playback device; and (iii) play back, via the audio amplifier, the audio content in synchrony with the second playback device; cease forwarding the audio content to the second playback device; and after the cessation of forwarding the audio content to the second playback device, cause the first playback device to exit the second mode and enter the first mode.
1. A first playback device comprising: one or more processors; tangible, non-transitory, computer-readable media having instructions encoded therein, wherein the instructions, when executed by the one or more processors of the first playback device, cause the first playback device to perform a method comprising: receiving, while an audio processing component of the first playback device is in a standby mode, a first packet over a network, wherein the audio processing component consumes less power in standby mode than the audio processing component consumes in an active mode; in response to receiving the first packet, (i) exiting the standby mode, and entering the active mode, wherein entering the active mode comprises enabling the audio processing component of the first playback device and (ii) broadcasting a second packet over the network, wherein the second packet comprises a payload that is associated with a destination address; and after receiving the first packet, (i) forwarding packets over the network to a second playback device, (ii) after forwarding the packets, determining that the first playback device is no longer forwarding the packets, and (iii) in response to the determination, exiting the active mode and entering the standby mode, wherein exiting the active mode and entering the standby mode comprises causing, to enter a low-power mode, at least one of (a) a digital signal processor, (b) a digital-to-analog converter, (c) an audio preprocessing component, or (d) an audio enhancement component.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmgren (US Patent 8,024,055 B1) and in view of Spilo et al (US Publication 2006/0002681), in further view of Kushalnagar (US Publication 2007/0233835 A1 ).
Regarding claim 1, Holmgren discloses a first playback device [zone player in figure 2A] comprising: 
a communications interface; one or more processors; an audio amplifier; and at least one non-transitory computer-readable medium comprising program instructions that are executable by the one or more processors [zone player components in figure 2A] such that the first playback device is configured to:
 receive, while the audio amplifier is in a first mode, a first packet via the communications interface, wherein the audio amplifier consumes less power in the first mode than the audio amplifier consumes in an second mode; after receiving the first packet, cause the first playback device to exit the first mode and enter the second mode, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to cause the first playback device to enter the second mode comprise program instructions that are executable by the one or more processors such that the first playback device is configured to enable the audio amplifier of the first playback device [Col. 5 lines 57 – 67 and Col. 6 lines 13 – 24: power up the amplifier in response to packet is detected] and figure 3A.

    PNG
    media_image1.png
    455
    540
    media_image1.png
    Greyscale

Holmgren additionally discloses an automatic shutdown control module is provided in the device to power down the audio amplifiers when there is no audio data flow coming to the device or power up the audio amplifiers when there is audio data flow coming to the device [abstract]. However, Holmgren does not explicitly disclose:
(1) while the first playback device is in the second mode, (i) receive, via the communications interface, an audio stream comprising audio content; (ii) forward, via the communications interface, the audio content to a second playback device; and (iii) play back, via the audio amplifier, the audio content in synchrony with the second playback device;
(2) cease forwarding the audio content to the second playback device; and after the cessation of forwarding the audio content to the second playback device, cause the first playback device to exit the second mode and enter the first mode.
	Regarding limitation (1), Spilo discloses (1) while the first playback device is in the second mode, (i) receive, via the communications interface, an audio stream comprising audio content [0063: At step 210 a first digital media playback device begins to receive and playback a streaming digital media signal.] ; (ii) forward, via the communications interface, the audio content to a second playback device; and (iii) play back, via the audio amplifier, the audio content in synchrony with the second playback device [0015: two or more digital media playback devices are synchronized. A first playback device or player initiates the synchronization by broadcasting a request to synchronize digital media playback to at least one other player.]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holmgren and Spilo together because they both directed to wirelessly transmit the packet between devices. Spilo’s disclosing of first playback device or player initiates the synchronization by broadcasting a request to synchronize digital media playback to at least one other player would allow Holmgren to perform the synchronization the playback of the same digital media content by multiple players at different locations so as to be perceived by a human user as concurrent [0031]. 
	Regarding limitation (2), Kushalnagar discloses cease forwarding the audio content to the second playback device; and after the cessation of forwarding the audio content to the second playback device, cause the first playback device to exit the second mode and enter the first mode [0036: During this phase individual nodes may send packets to the sink node. As described above, nodes may transition to a sleep state after transmitting data originating from the node and after forwarding data from all child nodes.].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holmgren, Spilo and Kushalnagar together because they directed to wirelessly transmit the packet between devices. Kushalnagar’s disclosing of node may transition to a sleep state after transmitting data originating from the node and after forwarding data from all child nodes would allow Holmgren in view of Spilo to prevent wasting power consumption by placing the device into sleep mode when device is completed forwarding packet. 

Regarding claim 2, Spilo discloses the first playback device of claim 1, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the one or more processors such that the first playback device is configured to: synchronize, via the communications interface, the playback of the audio content in a group with the second playback device [0008] [0015: two or more digital media playback devices are synchronized. A first playback device or player initiates the synchronization by broadcasting a request to synchronize digital media playback to at least one other player.] [0031]. 
Regarding claim 3, Spilo discloses the first playback device of claim 1, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to play back the audio content in synchrony with the second playback device comprise program instructions that are executable by the one or more processors such that the first playback device is configured to: play back the audio content in synchrony with the second playback device and at least one additional playback device [0008][0015: two or more digital media playback devices are synchronized. A first playback device or player initiates the synchronization by broadcasting a request to synchronize digital media playback to at least one other player.][0031]. 
Regarding claim 4, Spilo discloses the first playback device of claim 1, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to play back the audio content in synchrony with the second playback device comprise program instructions that are executable by the one or more processors such that the first playback device is configured to: play back at least one first channel of the audio content in synchrony with playback of at least one second channel of the audio content by the second playback device [0008][0015: two or more digital media playback devices are synchronized. A first playback device or player initiates the synchronization by broadcasting a request to synchronize digital media playback to at least one other player.][0031].  
Regarding claim 5, Holmgren discloses the first playback device of claim 1, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to enter the first mode comprises program instructions that are executable by the one or more processors such that the first playback device is configured to: disable the audio amplifier [abstract and Col. 3 lines 20 – 25: According to one aspect of the present invention, an automatic shutdown control module is provided in the device to power down the audio amplifiers when there is no audio data flow coming to the device] .
Regarding claim 6, Holmgren discloses the first playback device of claim 1, wherein the program instructions that are executable by the one or more processors such that the first playback device is configured to cause the first playback device to enter the first mode comprise program instructions that are executable by the one or more processors such that the first playback device is configured to cause at least one processor of the one or more processors to enable a sleep mode [Col. 1 lines 42 – 46][Col. 2 lines 11 – 14: When audio traffic to a device is absent for a defined time, an audio amplifier in or associated with the device is automatically powered down.].
Regarding claim 7, Kushalnagar discloses the first playback device of claim 1, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the one or more processors such that the first playback device is configured to: determine that the first playback device has ceased forwarding the audio content for a pre-determined period of time, wherein the first playback device causes the first playback device to exit the second mode and enter the first mode based on the determination [0036: During this phase individual nodes may send packets to the sink node. As described above, nodes may transition to a sleep state after transmitting data originating from the node and after forwarding data from all child nodes.]. However, Kushalnagar does not explicitly disclose there is a pre-determined period of time after forwarding the audio content.  Holmgren discloses when audio traffic to a device is absent for a defined time, an audio amplifier in or associated with the device is automatically powered down [Col. 2 lines 11- 14]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holmgren and Kushalnagar to include the time period after stopping the packet forwarding to place the device into sleep mode in response to that time period elapses to save the power consumption for the device. 
	Regarding claims 8 – 14, these claims are directed to system claims which recites similar subject matters as claims in the device claims 1 -7. Thus, these claims are rejected for the same reasons as claims 1-7 above. 
Regarding claim 15, Kushalnagar discloses the system of claim 8, wherein the at least one second non-transitory computer-readable medium further comprises second program instructions that are executable by the one or more second processors such that the second playback device is configured to: after receiving the audio content, determine that the second playback device is no longer forwarding the audio content; and after the determination, exit the second mode and enter the first mode, wherein the program instructions that are executable by the one or more second processors such that the second playback device is configured to enter the first mode comprise program instructions that are executable by the one or more second processors such that the second playback device is configured to disable the second audio amplifier of the second playback device [abstract: an automatic shutdown control module is provided in the device to power down the audio amplifiers when there is no audio data flow coming to the device or power up the audio amplifiers when there is audio data flow coming to the device.][Col. 3 lines 20-25].
	Regarding claims 16 – 20, these claims are rejected for the same reasons as set forth in claims 1 – 4 and 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187